Case 4:17-cv-00839-RAS-CAN Document 101 Filed 11/26/18 Page 1 of 3 PageID #: 585


                                                                                         NOV 26 2018
                     UNITED STATES DISTRICT COURT FOR THE                            Clerk, U.S. District Court
                          EASTERN DISTRICT OF TEXAS                                        Texas Eastern




 CRAIG CUNNINGHAM,                                 §
 Plaintiff,                                        §
                                                   §
 V.                                                §
                                                   § Civil Case No. 4:17-cv-00839
 Amber Florio, et al                               §
                                                   §
 Defe dant                                         §
                                                   §


                               Joint Stipulation for Dismissal


      1. To the Honorable US District Court:


      2. The parties hereby move the court to dismiss the case with prejudice against all
         defendants with each party bearing their own costs.

      3. The parties agree that this court shall retain jurisdiction over the enforcement of
         the settlement between the parties to interpret and enforce the te s and
         conditions of the agreement in the event of a breach or any controversy or dispute
         regarding the settlement.




 5543 Edmondson Pike, ste 248 Nashville, TN 37211, 615-348-1977 11/15/2018

 Agreed:

 /s/Jason Augustine
 Jason Augustine, lead counsel
 870 S. Denton Tap Rd., Suite 290
 Coppell, Texas 75019
 Telephone: 972-393-4110
 Jason@reeveau ustine.com
 Counsel for Defendants
Case
Case4:17-cv-00839-RAS-CAN
     4:18-cv-00362-ALM-CAN Document
                           Document101
                                    61 Filed
                                       Filed11/26/18
                                             11/26/18 Page
                                                      Page22of
                                                            of33PageID
                                                                PageID#:
                                                                       #: 300
                                                                          586




                    UNITED STATES DISTRICT COU T FOR THE
                         EASTERN DISTRICT OF TEXAS


 CRAIG CUNNINGHAM,                                §
 Plaintiff,                                       §
                                                  §
 V.                                               §
                                                  § Civil Case No. 4:17-CV-00839-
 Amber Florio, et al                              ALM-CAN
                                                  §
 Defendant                                        §
                                                  §
                                                  §



                                   Certificate of Service

 I hereby certify that a true copy of the foregoing was mailed to the defendants in this case
 via USPS First class mail to: Jason Augustine, Reeve Augustine, PLLC, 870 S. Denton
 Tap Road, ste 290, Coppell, Tx 75019.
Case
Case4:17-cv-00839-RAS-CAN
     4:18-cv-00362-ALM-CAN Document
                           Document101
                                    61 Filed
                                       Filed11/26/18
                                             11/26/18 Page
                                                      Page33of
                                                            of33PageID
                                                                PageID#:
                                                                       #: 301
                                                                          587




   5543 Edmondson Pike, ste 248 Nashville, TN 37211, 615-3 8-1977 6/14/2018
